Fourth Court of Appeals
                                San Antonio, Texas
                                      March 26, 2014

                                   No. 04-13-00881-CV

                           Jose SANCHEZ and Jeanne Sanchez,
                                     Appellants

                                             v.

                       WALTER MORTGAGE COMPANY LLC,
                                  Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 10-03-48878-CV
                      Honorable Richard C. Terrell, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. Costs of appeal are taxed against appellants.

      It is so ORDERED on March 26, 2014.


                                                  _____________________________
                                                  Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of
the said court on this 26th day of March, 2014.



                                                  Keith E. Hottle, Clerk